Title: From George Washington to Brigadier General Edward Hand, 28 February 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 28th Feby 1779

I have been favd with yours of the 17th and 22d instants. If the Serjeant of the 3d pennsylvania Regiment will be as useful to you as you represent, you may keep him with you. I will direct the Commissary of Musters to send up a Deputy to your quarter, who will transact the Business with more regularity than an Officer not acquainted with the proper mode of making Returns.
I approve of your plan of sending out the foraging party provided there is no risque of their being intercepted and cut off. I would wish a very discreet and careful Officer might command this party on many accounts, particularly to attend, in the collection of Grain, Horses & Cattle, to the real wants of the inhabitants, who may be obliged to render service and afford supplies to the Enemy, from necessity and not from inclination: In your instructions therefore to the commanding Officer, be pleased to direct him to leave as much Forage to each Farm as will serve the remaining Stock till next Grass—as much Grain as will support them till Harvest—some milch Cattle, and a reasonable number of Horses. Of the latter, we should procure as many as possible, without driving the inhabitants to the utmost distress, as we shall want them much for the Expedition. Direct an exact account also to be kept of the names of all persons and the Articles taken from them, that we may, at a future day, ma⟨ke⟩ a discrimination between those, who have taken an active part against us, and those who are not really inimical. Whatever is brought in, in this way, is to be deemed for th⟨e⟩ benefit of the Continent. If the party, upon their return, appear to have been industrious and active, some compensation shall be made to them, but to allow them any certain share in what they collect, would encourage them to maraud and commit every act of violence upon the Inhabitants.
I have upon the hint in your last directed Mr Deane the Indian Agent to make the enqu[i]ries you mention.
Inclosed you have a set of questions which I want resolved as accurately as possible. You can take an opportunity of putting them occasionally, without any seeming design, to persons acquainted with the parts of the Country which they respect, and mark down the answers in the Margin opposite each question—When you have obtained answers to all or as many as you can, be pleased to return them to me. I am Sir Your most obt Servt
Go: Washington
